FILM
                                                                COIAT OF APPEALS DIV I
                                                                 STATE OF WASHIRTOR
                                                                 2019 JUL 15 AM 8:9

 IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                     DIVISION ONE
STATE OF WASHINGTON,                     )       No. 78972-44
                                         )
                     Respondent,         )
                                         )
              v.

MARTY LENNARD HIGGINS,                   )       UNPUBLISHED OPINION
                                         )
                     Appellant.          )       FILED: PAL 1-5 2019
                                         )
    . PER CURIAM-Marty Higgins appeals the sentence imposed following his
conviction for residential burglary. He contends, and the State concedes, that

the sentencing court exceeded its authority in prohibiting contact with Clifford

Wilson for 20 years because the statutory maximum for his offense is 10 years.

RCW 9A.52.025 (2); RCW 9A.20.021 (1)(b). We accept the State's concession

and remand for amendment of the judgment and sentence.



                                          FOR THE COURT:

                                                   40',